DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered. Applicant states that during the interview the examiner agreed that the amendments to claim 1 relating to a “constant height” of the sleeve would overcome the 112 rejection. While this is true regarding 112(b), upon further review of the application, this new limitation is not supported by the original specification and is rejected under 112(a) for being directed to new matter as discussed further below. 112(b) rejections remain for several dependent claims which were not submitted for the interview. See below for further details.
Regarding the rejections under 35 U.S.C. 102(a)(1) and 103, applicant argues none of the cited prior art disclose a channel configured to receive a stem of the joint endoprosthesis and that the sleeve is compressible in at least one of the medio-lateral and anterior/posterior direction. This is not persuasive because “configured to receive a stem of the joint endoprosthesis” is directed to the intended use of the device and any sleeve comprising a channel is capable of receiving a stem of a joint endoprosthesis. Note that the stem is not positively claimed. Both Frey and Kunne, while not specifically disclosed as receiving a “stem”, are capable of receiving a stem since they disclose sleeves surrounding a 
Regarding the compressible feature now claimed, Kunne fig.6 specifically shows a compressed sleeve, therefore the sleeve is compressible/capable of being compressed. Also, a thin metal sleeve is capable of being compressed at least for instance by using a tool. For example, Blaylock (cited and discussed below) teaches a sleeve having a wall which is 3 mm and 5 mm thick depending on the region of the sleeve (par.46). Such a thin metal sleeve is capable of being compressed by some means, for example by bending/pinching with pliers or some type of mechanical press. “Compressible” is broad and the claims do not define any parameters or structure related to the compressibility (meaning the claim does not require any parameters under which the sleeve compresses and does not require any structure, such as a bending joint, resulting in the sleeve being compressible). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 20-33, and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 23, 24, 26, 30, and 38, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, and 30 are unclear because claim 1 requires that the sleeve has a constant height but claims 7, 8, and 30 require recesses. It is unclear how the sleeve can have a constant height as well as recesses as claimed. This has been pointed out by the examiner in past office actions but applicant has not pointed to support in either the figures or specification to support how a sleeve could be both free of recesses extending into the top surface (what applicant says a constant height requires) and at the same time comprise recesses as claimed in claims 7, 8, and 30. For instance, the recesses and top cover are shown in the embodiment of fig.3. This figure clearly shows a height of the sleeve being varied and not constant at least at recess 16/16’. 
Claims 23, 24, and 38 are unclear because claim 1 requires that the sleeve has a constant height but claims 23, 24, and 38 require that the sleeve has a stepped bottom formed by a first portion having 
Similarly, claim 26 requires a third type of augment device which comprises “the augment device of claim 1 having a stepped bottom”. How can the sleeve have a constant height and a stepped bottom?
Claim Interpretation
As discussed in the previous office action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compensator element configured for adjusting a circumference of the sleeve” in claim 22. The means is the compensator element and the function is for adjusting a circumference of the sleeve. No structure is defined for the “compensator element” and this is considered a generic placeholder. The specification discloses that the corresponding structure of the compensator element is two overlapping tongues arranged in a sliding relationship.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/742697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 28 of the application are obvious in view of claim 15 of the reference application. Claim 15 of the reference application discloses the invention substantially as claimed including a sleeve have a layered structure and bending joints configured for compression of the channel, but, claim 15 does not disclose that the sleeve has a constant height. However, since this feature is new matter as discussed above, there is no disclosure of a constant height providing an advantage, being used for a particular purpose, or solving a stated problem. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the sleeve of claim 15 of the reference application to have a constant height since it has been held that changes in shape are a matter of design choice, which a person of ordinary skill in the art would have found obvious as they were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 20-22, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 37, and 38 of copending Application No. 15/742697 in view of Servidio et al. 2013/0172892 (hereafter referred to as Servidio). Claims 1, 4, 8, 37, and 38 of the copending application respectively disclose each of the features of claims 20-22, 36, and 37 of the application except for the outer surface comprising a porous material and the sleeve having a constant height. 
Servidio teaches an augment, in the same field of endeavor, wherein the augment has a porous outer surface for the purpose of enhancing binding bone growth (par.109).
.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 20, 22, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kunne EP0281984 (hereafter referred to as Kunne) in view of Noiles 4,846,839 (hereafter referred to as Noiles).
Regarding claim 1, Kunne discloses an augment device for a joint endoprosthesis, the device comprising a sleeve 1 having a top and a bottom, a distance between the top and bottom defining a constant height of the sleeve (fig.5 shows no recesses through the top or bottom surfaces), wherein the 
Noiles teaches an augment, in the same field of endeavor, wherein a textured surface of the augment further comprises a porous coating (fig.12) for the purpose of providing a surface into which bone can grow and for enhancing initial frictional engagement between the prosthesis and bone (col.5, ll.23-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a porous coating on the outer surface of the augment of Kunne as taught by Noiles in order to enhance initial frictional engagement with the bone and to enhance bone ingrowth thereby more firmly securing the device to bone. Porous coatings are conventional on 
	Regarding claim 2, see figs. 5 and 6 of Kunne.
	Regarding claims 5 and 6, see fig.5 of Kunne for the top flange which forms a top cover as claimed.
	Regarding claim 9, see fig.5 of Kunne which shows a cylindrical device having rounded edges (round around the circumference).
	Regarding claims 20, 22, and 37, see overlapping tongues 1d and 1e which are arranged in a sliding relationship in figs. 5 and 6 of Kunne. The sleeve portion opposite the tongues is a bending joint configured for compression of the channel. No specific structure is required with respect to the bending joint.
Regarding claim 28, the device of Kunne in view of Noiles is capable of being used as a tibial augment for a knee joint endoprosthesis. The claim is directed to the intended use and does not impart any additional structure to the device.
Claims 1, 2, 4-12, 23-31, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blaylock et al. 2004/0162619 (hereafter referred to as Blaylock) in view of Servidio (cited above).
Regarding claims 1 and 2, Blaylock discloses an augment device for a joint endoprosthesis, the device comprising a sleeve 10 having a top 12 and a bottom 14, a distance between the top and the bottom defining a constant height of the sleeve (figs. 1-4; specifically see planar top and bottom surfaces in figs. 3 and 4), wherein the sleeve surrounds a channel extending through the sleeve from the top to the bottom of the sleeve (see openings in the top and bottom in fig.2), wherein the channel is capable of receiving a stem of the joint endoprosthesis (fig.8), the sleeve being formed of a porous material (par.42) and comprising an inner face and an outer face, the inner face defining the channel and a distance between the inner face and the outer face defining a thickness (see fig.2 for inner and 
Servidio teaches an augment, in the same field of endeavor, wherein the augment comprises a sleeve formed of a solid inner portion and a porous outer portion (par.109) for the purpose of allowing for greater bone growth on the outer surface (par.109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Blaylock to include the layered structure taught by Servidio including a solid inner surface and a porous outer surface in order to allow for greater bone growth on the outer surface which provides optimal anchoring of the augment and endoprosthesis in bone.
Regarding claim 4, see Blaylock figs. 3 and 4 for a generally conical shape.
Regarding claims 5 and 6, the top surface 12 of Blaylock is considered the top cover.
Regarding claims 7, 8, and 30, while the claims are indefinite, Servidio teaches clearance channels 2420 for accommodating the keel of the endoprosthesis (par.113). (This is the same structure and reason for the recesses disclosed in the instant application.) Therefore it would have been obvious 
Regarding claim 9, edges of the sleeve of Blaylock are at least partly rounded since they curve around the perimeter of the sleeve.
Regarding claims 10-12 and 31, Blaylock does not disclose a raised structure having embossments on the inner face, groovings on the inner face wherein the groovings are tapering in width, wherein the groovings are oriented in a direction pointing from the bottom to the top of the sleeve.
Servidio teaches an augment, in the same field of endeavor, wherein the sleeve comprises raised embossments/groovings 2340 and 2450 (figs. 22A and 23A), wherein the protrusions 2340 and 2450 are tapering in width and are oriented from the top to the bottom as shown in figs. 22A and 23A for the purpose of acting as anti-rotation features (par.109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add the groovings taught by Servidio to the inner surface of the sleeve of Blaylock in order to enhance the connection between the prosthesis and bone through the anti-rotation groovings.
Regarding claims 23-27, see Blaylock figs. 1 and 5 for two different heights as well as Blaylock figs. 6A-6C for a stepped bottom. Blaylock par.54 discloses a kit containing different sizes of each height embodiment. It would have been further obvious to include sleeves having the stepped bottom design in the same set as the two different heights in order to provide the surgeon with several options for accommodating a specific patient’s anatomy.
Regarding claim 28, see Blaylock fig.8 for a knee joint prosthesis.
Regarding claim 29, see Blaylock par.48 for 8-30 degrees.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blaylock in view of Servidio as applied to claim 1 above, and further in view of Hanssen et al. 2003/0065397 (hereafter referred to as Hanssen). Blaylock in view of Servidio discloses the invention substantially as claimed and as discussed above. Servidio further discloses that cement may be placed in the channel of the augment in order to secure the prosthesis to bone (par.109), but Blaylock in view of Servidio does not disclose that the inner surface of the augment is porous such that the solid wall is located at an intermediate position.
Hanssen teaches an augment for a joint endoprosthesis, in the same field of endeavor, wherein the inner surface of the augment is roughened or porous for the purpose of allowing for cement interdigitation into the sleeve to anchor the implant within the sleeve (par.62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the sleeve of Blaylock in view of Servidio to include a rough and porous portion as taught by Hanssen in order to allow for the cement to firmly anchor the prosthesis to the sleeve.
Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blaylock in view of Servidio as applied to claim 10 above, and further in view of Lob 2003/0033019 (hereafter referred to as Lob). Blaylock in view of Servidio discloses the invention substantially as claimed and as discussed above, but does not disclose that the raised structure is arranged in a matrix or a checkered structure.
Lob teaches an augment, in the same field of endeavor, wherein the inner surface of the sleeve comprises a matrix of embossments in a checkered pattern (figs 3d-3f) for the purpose of securing the prosthesis to the sleeve (par.50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-rotation features on the inner surface of Blaylock in view of .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blaylock in view of Servidio as applied to claim 10 above, and further in view of Gustavson 5,108,432 (hereafter referred to as Gustavson). Blaylock in view of Servidio discloses the invention substantially as claimed and as discussed above with respect to claims 1 and 10. Servidio further discloses that cement may be placed in the channel of the augment in order to secure the prosthesis to bone (par.109), but Blaylock in view of Servidio does not disclose that the inner surface comprises a lattice structure comprising struts and interspaces.
Gustavson discloses a joint endoprosthesis, in the same field of endeavor, wherein a lattice structure having struts and interspaces is applied to the surface of the prosthesis for the purpose of providing better adhesion between the surface of the device and the cement (col.3, ll.6-10; fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of Blaylock in view of Servidio to include the lattice structure taught by Gustavson in order to provide an improved connection between cement and the augment. Regarding the struts being formed unitary with the wall, unitary is interpreted as meaning as a unit, therefore as modified to have a lattice structure as taught by Gustavson, the struts are formed as a unit with the wall of the augment.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blaylock in view of Servidio as applied to claim 1 above, and further in view of Jarzem 2012/0089227 (hereafter referred to as Jarzem). Blaylock in view of Servidio discloses the invention substantially as claimed and as discussed above. Servidio further discloses that cement may be placed in the channel of the augment in order to .
Jarzem teaches an implant which uses cement, in the same field of endeavor, wherein a plurality of small holes 52 are located in a wall of the implant for the purpose of preventing air entrainment (par.54; fig.5B). Jarzem further teaches that the holes are sufficiently small in size to prevent cement from escaping through the walls (par.54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall of the augment of Blaylock in view of Servidio to include a plurality of small holes as taught by Jarzem in order to prevent air entrainment during the cement application. Jarzem teaches using holes that are sized to allow air to pass through but not cement, therefore, the wall of Blaylock in view of Servidio in view of Jarzem, even with the small holes, provides a bulkhead which blocks cement flow between the inner face and the outer face. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raugel 2008/0262626 discloses a compressible porous augment sleeve for a joint endoprosthesis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774